Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Note
Claim 15 is designated “Currently amended”; however, it was not amended. 

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15, line 2, after “comprises” and before “mineral”, insert “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12, 14-15, 17-23, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Faynot et al. (WO 2013/113459 A1, published 8 Aug. 2013, hereinafter Faynot) in view of Boisvert and Hedman (US Patent Application 2008/0245012 A1, published 09 Oct. 2008, hereinafter Boisvert) and evidence provided by Swarup and Etmimi.

Faynot does not disclose the composition of the binder.
Boisvert teaches a binder for a gypsum board (Abstract) in which a sheet material comprises glass fibers, natural fibers, synthetic fibers, or woven or non-woven textile (paragraph 0028), the coating wholly penetrates the sheet material (paragraph 0030), and the coating comprises a surfactant, filler particles, a polymeric binder and water (paragraph 0047).  Boisvert teaches that the polymeric binder is an acrylic ester synthetic latex (paragraphs 0092-0093) comprising 10 to 95 pphm of a first monomer, 40 to 90 pphm of a second monomer, and 0 to 5 pphm of a functional monomer (paragraph 0095).  Boisvert teaches that the first monomer is an alkyl acrylate (paragraph 0096), and the second monomer is mixtures of branched vinyl esters, such as VeoVA 11 and EXXAR Neo-12 (paragraph 0097).  
Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi) discloses that VeoVa 11 is a vinyl ester of versatic acid, a synthetic saturated 
Swarup et al. (WO 1999/42500, published 26 Aug. 1999, hereinafter Swarup) discloses that EXXAR Neo 12 is a mixture of vinyl neo carboxylic acid esters with an acid having a α, α, α-trisubstituted carbon atom with C9-C13 (page 4, line 9 – page 5, line 2).
The amount of the alkyl acrylate monomer in the copolymer is 9.5 (10/(10+90+5)) to 70 wt.% (95/(95+40+0)), and the amount of the alpha branched acid ester is 20 wt.% (40/(40+95+5)) to 90 wt.% (90/(90+10+0)).
Boisvert teaches that the binder composition contains 0.2 to 20 parts surfactant and 10 to 60 parts polymeric binder to 100 parts of filler (paragraphs 0016-019).  Therefore, the amount of copolymer in the binder is 7.7 (10/(10+100+20)) to 37 wt.% (60/(60+100+0.2)), based on solids content.
Boisvert disclose the use of copolymer in the binder in the amount of 37 wt.%, while present claim 5 requires 40 wt.%.
It is apparent, however, that the instantly claimed amount of copolymer in the binder and that taught by Boisvert are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

It is the examiner’s position that the acrylic monomers taught by Boisvert are self-crosslinkable, as his formulations contain free radical polymerization initiators (paragraph 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the emulsion binder as taught by Boisvert as the acrylic binder for the gypsum board of Faynot.  Faynot and Boisvert are analogous art as they are both drawn to gypsum boards, so one of ordinary skill in the art would have a reasonable expectation of success in using the emulsion binder of Boisvert as the acrylic binder for the gypsum board of Faynot.  Further, Boisvert teaches that the polymer latex is beneficial for the mechanical strength and hydrophobicity properties of the coated substrate (paragraph 0112).  Also, Boisvert teaches that his coating composition wholly penetrates the glass fibers, natural fibers, synthetic fibers, or woven or non-woven textile of the sheet material (paragraphs 0028 and 0030).

Regarding claim 8, Faynot in view of Boisvert teaches the elements of claim 1, and Faynot teaches the inclusion of water resistant additives (page 9, lines 6-9).
Regarding claim 9, Faynot in view of Boisvert teaches the elements of claim 1, and Faynot teaches the inclusion of water resistant additives (page 9, lines 6-9) and teaches that the inclusion of a filler is optional (page 18, line 25).
Regarding claim 10, 12, 14, 20, and 21, Faynot in view of Boisvert teaches the elements of claim 1, and Faynot teaches that the inner side of the non-woven fabric is in contact with the core and the outer side is in contact with the air (hence, away from the gypsum core) (page 12, lines 9-14 and line 22).  Faynot teaches the inner ply comprises of cellulose fibers, mineral, and optionally organic fibers (page 18, lines 5-11) and the outer ply comprises 100% cellulose fibers (page 18, lines 15-16).  Faynot teaches that the dry weights of the inner and outer plies are 30-150 g/m2 and 10-70 g/m2, respectively (page 32, claim 21) and 25 to 60% of the inner ply are cellulose fibers and 25 to 60% of the inner ply are glass fibers and (page 7, lines 22-26).  Thus, cellulose fibers are 55 [(100*10+40*30)/(100*10+40*30+60*30)] to 73 wt.% 
Regarding claim 11, Faynot in view of Boisvert teaches the elements of claim 10, and Faynot teaches that 0% of organic (synthetic, e.g. polyester) may be in the inner and outer plies (page 7, lines 22-26).
Regarding claim 15, Faynot in view of Boisvert teaches the elements of claim 10, and Faynot teaches that the diameter of the glass fibers is about 23 [Symbol font/0x6D]m (page 18, lines 10-11).
Regarding claims 17, 18, and 19, Faynot in view of Boisvert teaches the elements of claim 1, and Faynot teaches the inner side of his non-woven fabric is in contact with the core; this side is embossed; and the surface roughness, Sa, of this inner side is 25 to 60 [Symbol font/0x6D]m (page 12, lines 9-14).  Further, Faynot teaches that the roughness of the roughness, Ra, on the outer side (in contact with air, hence away from gypsum core) of the non-woven fabric is less than 25 [Symbol font/0x6D]m (page 12, lines 22-26).
Regarding claims 22, 23, and 36, Faynot in view of Boisvert teaches the elements of claim 1, and Faynot teaches the overall weight of his mat is between 100 and 200 g/m2 (page 8, lines 24-25); the weights of the inner and outer plies are 30 to 150 g/m2 and 10 to 70 g/m2, respectively (page 32, claim 21); and the weight of the impregnation mixture (binder) is 38 to 56 g/m2, depending on the presence of filler (page 18, lines 27-29).
Regarding claim 37, Faynot in view of Boisvert teaches the elements of claim 1.
Faynot in view of Boisvert does not disclose the Cobb 2 hour value of his fibrous mat.
It is the examiner’s position that given that Faynot in view of Boisvert teaches the fibrous mat with the same fiber construction and binder amount and composition as the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Faynot et al. (WO 2013/113459 A1, published 8 Aug. 2013, hereinafter Faynot) in view of Boisvert and Hedman (US Patent Application 2008/0245012 A1, published 09 Oct. 2008, hereinafter Boisvert) and further in view of Bledzki and Faruk (“Microcellar injection molded wood fiber-PP composites: Part II – Effect of wood fiber length and content on cell morphology and physico-mechanical properties,” J.Cellular Plastics, Vol. 42, published January 2006, hereinafter Bledzki).
Regarding claim 13, Faynot in view of Boisvert teaches the elements of claim 10, and Faynot teaches that the cellulose fibers are obtained from paper, paperboard, or wood (page 7, line 28).
Faynot in view of Boisvert does not disclose the amounts of soft and hard wood fibers.
Bledzki teaches that the type of wood used, i.e. soft or hard, affects the mechanical properties (pages 83-85).  Bledzki further teaches that fine soft wood fibers showed the highest specific tensile strength due to their finest microcellular structure (page 85, 1st paragraph).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use hard wood fibers and soft wood fibers in Faynot in view of Boisvert, including in amounts as presently claimed, in order to produce non-woven fabric with desired mechanical properties including tensile strength.

Claims 1-3, 5-12, 14-16, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq and Butler (US Patent Application 2006/0068186 A1, published 30 Mar. 2006, hereinafter Leclercq) in view of Boisvert and Hedman (US Patent Application 2008/0245012 A1, published 09 Oct. 2008, hereinafter Boisvert) and evidence provided by Swarup and Etmimi.
Regarding claims 1-3, 5, and 7, Leclercq teaches a gypsum board with a core having at least one side covered with a non-woven and a binder (paragraphs 0010 and 0015).  Leclercq teaches the binder contain acrylics (paragraph 0041).  Leclercq teaches impregnating the web with a binder (paragraph 0046).  Leclercq teaches that the dry weights of the inner and outer plies are 30-150 g/m2 and 10-70 g/m2, respectively (paragraph 0043) and the binder represent from about 10 to 100 g/m2 (paragraph 0043).  Thus, the binder composition is 20 [10/(10+30+10)] to 31 wt.% [100/(100+150+70)] of the total weight of the mat.  Leclercq teaches the use of a self cross-linkable binder (claim 8).
Leclercq does not disclose the composition of the binder.
Boisvert teaches a binder for a gypsum board (Abstract) in which a sheet material comprises glass fibers, natural fibers, synthetic fibers, or woven or non-woven textile (paragraph 0028), the coating wholly penetrates the sheet material (paragraph 0030), and the coating comprises a surfactant, filler particles, a polymeric binder and water (paragraph 0047).  Boisvert teaches that the polymeric binder is an acrylic ester synthetic latex (paragraph 0092-0093) comprising 10 to 95 pphm of a first monomer, 40 to 90 pphm of a second monomer, and 0 to 5 pphm of a functional monomer (paragraph 0095).  Boisvert teaches that the first 
Etmimi (“Hydrophobic core/shell particles via miniemulsion polymerization,” Master of Science thesis, University of Stellenbosch, South Africa, published Dec. 2006, hereinafter Etmimi) discloses that VeoVa 11 is a vinyl ester of versatic acid, a synthetic saturated monocarboxylic acid of highly branched structure, and VeoVA-11 has an 8-carbon alkyl group (page 19, last paragraph and Figure 2.4).
Swarup et al. (WO 1999/42500, published 26 Aug. 1999, hereinafter Swarup) discloses that EXXAR Neo 12 is a mixture of vinyl neo carboxylic acid esters with an acid having a α, α, α-trisubstituted carbon atom with C9-C13 (page 4, line 9 – page 5, line 2).
The amount of the alkyl acrylate monomer in the copolymer is 9.5 (10/(10+90+5)) to 70 wt.% (95/(95+40+0)), and the amount of the alpha branched acid ester is 20 wt.% (40/(40+95+5)) to 90 wt.% (90/(90+10+0)).
Boisvert teaches that the binder composition contains 0.2 to 20 parts surfactant and 10 to 60 parts polymeric binder to 100 parts of filler (paragraphs 0016-019).  Therefore, the amount of copolymer in the binder is 7.7 (10/(10+100+20)) to 37 wt.% (60/(60+100+0.2)), based on solids content.
Boisvert disclose the use of copolymer in the binder in the amount of 37 wt.%, while present claim 5 requires 40 wt.%.
It is apparent, however, that the instantly claimed amount of copolymer in the binder and that taught by Boisvert are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of 
In light of the case law cited above and given that there is only a “slight” difference between the amount of copolymer in the binder disclosed by Boisvert and the amount of copolymer in the binder disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to amount of copolymer in the binder, it therefore would have been obvious to one of ordinary skill in the art that the amount of copolymer in the binder disclosed in the present claims is but an obvious variant of the amount of copolymer in the binder disclosed in Boisvert, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
It is the examiner’s position that the acrylic monomers taught by Boisvert are self-crosslinkable, as his formulations contain free radical polymerization initiators (paragraph 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the emulsion binder as taught by Boisvert as the acrylic binder for the gypsum board of Leclercq.  Leclercq and Boisvert are analogous art as they are both drawn to gypsum boards, so one of ordinary skill in the art would have a reasonable expectation of success in using the emulsion binder of Boisvert as the acrylic binder for the gypsum board of Leclercq.  Further, Boisvert teaches that the polymer latex is beneficial for the 
Regarding claims 6 and 35, Leclercq in view of Boisvert teaches the elements of claim 1, and Leclercq teaches that fluorocarbon repellant is a water-resistant or repellant agent, but any type of water resistant additives can be used (paragraph 0042).  Leclercq teaches that binders incorporating formaldehyde can be used, but any binder typically used in the mat industry can be used (paragraph 041).  Therefore, neither fluorocarbons nor formaldehyde are required in the fibrous mat taught by Leclercq, and neither are required components in Boisvert’s binder formulations.  In light of this, it is the examiner’s position that the fibrous mat of Leclercq in view of Boisvert would inherently obtain the same Class A+ certification for formaldehyde as the claimed invention.
Regarding claim 8, Leclercq in view of Boisvert teaches the elements of claim 1, and Leclercq teaches the inclusion of mineral filler particles in the non-woven mat-facer (paragraph 0031).
Regarding claim 9, Leclercq in view of Boisvert teaches the elements of claim 1, and Leclercq teaches the inclusion of a mineral filler is optional, that is, in one embodiment a mineral filler is present (paragraph 0031) and the mat-facer may contain a fungicide/biocide (paragraph 0046).
Regarding claim 10, 12, 14, 15, and 16, Leclercq in view of Boisvert teaches the elements of claim 1, and Leclercq teaches the inner ply contains 25-60 wt.% of cellulose fibers, 25-60 
Regarding claim 11, Leclercq in view of Boisvert teach the elements of claim 10, and Leclercq teaches the outer ply comprises essentially cellulose fibers, 100% (paragraph 0031) and the inner ply may contain 0% organic (synthetic, e.g. polyester) fibers (paragraph 0034).
Regarding claim 36, Leclercq in view of Boisvert teach the elements of claim 1, and Leclercq teaches the binder composition is present in the amount of 10 to 100 g/m2 (paragraph 0043).
Regarding claim 37, Leclercq in view of Boisvert teaches the elements of claim 1.
Faynot in view of Leclercq does not disclose the Cobb 2 hour value of his fibrous mat.
It is the examiner’s position that given that Leclercq in view of Boisvert teaches the fibrous mat with the same fiber construction and binder amount and composition as the claimed fibrous mat the fibrous mat of Leclercq in view of Boisvert would inherently have the same Cobb 2 hours value as the claimed invention, and therefore, would fall within the claimed range for a Cobb 2 hours value.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leclercq and Butler (US 2006/0068186, published 30 Mar. 2006, hereinafter Leclercq) in view of Boisvert and Hedman (US Patent Application 2008/0245012 A1, published 09 Oct. 2008, hereinafter Boisvert) and further in view of Bledzki and Faruk (“Microcellar injection molded wood fiber-PP composites: Part II – Effect of wood fiber length and content on cell morphology and physico-mechanical properties,” J.Cellular Plastics, Vol. 42, published January 2006, hereinafter Bledzki).
Regarding claim 13, Leclercq in view of Boisvert teaches the elements of claim 10, and Leclercq teaches that the cellulose fibers are obtained from recycled kraft papers or from wood.
Leclercq in view of Boisvert does not disclose the amounts of soft and hard wood fibers.
Bledzki teaches that the type of wood used, i.e. soft or hard, affects the mechanical properties (pages 83-85).  Bledzki further teaches that fine soft wood fibers showed the highest specific tensile strength due to their finest microcellular structure (page 85, 1st paragraph).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use hard wood fibers and soft wood fibers in Leclercq in view of Boisvert, including in amounts as presently claimed, in order to produce non-woven fabric with desired mechanical properties including tensile strength.

Response to Arguments
Applicant’s arguments filed 24 Nov. 2021 have been fully considered, but they were not persuasive.
Applicant amended claims 2, 5, 12, 13, and 14 and added claim 37.  Claim 15 is designated “Currently amended”; however, claim 15 was not amended.
Applicant argues that Boisvert does not teach or suggest a fibrous mat as claimed.
However, Boisvert teaches his sheet material comprises a woven or non-woven textile (Boisvert, paragraph 0028 and claim 13).
15.	Applicant argues that Boisvert is teaching the coating of a sheet material and not the impregnation of a fibrous mat.
However, given that Boisvert teaches his sheet material is a woven or non-woven textile, it is clear that the binder of Boisvert would necessarily impregnate the fibers of this textile, and not merely coat a flat, uniform surface.  
Applicant cites Boisvert’s examples that have Cobb 2 hours values higher than is required in claim 37.
However, these examples of Boisvert’s use with paper substrates, and, as cited above, Boisvert also teaches woven and non-woven textiles, which are not paper substrates.  Further, Boisvert alone is not being used to meet the claims.  Therefore, these examples by Boisvert do not represent the Cobb 2 hours values of the fibrous mat of Faynot in view of Boisvert or the fibrous mat of Leclercq in view of Boisvert with non-woven substrates. 
17.	Applicant argues that Boisvert teaches the coating of only side of the sheet material, so the other side would remain hydrophilic.
However, note that while Boisvert does not disclose all the features of the present claimed invention, Boisvert is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the composition of a binder for fibrous materials, and in combination with the primary reference, discloses the presently claimed invention. The primary references Faynot and Leclercq already teach impregnating the nonwoven web with binder.  
Applicant argues that Boisvert teaches the amount of binder in his coating composition is 5 to 20 wt.%, which is less than the claimed 25 to 100 wt.%.
However, as presented above, Faynot teaches the binder composition is 15 to 49 wt.% of the total weight of the mat, and Leclercq teaches the binder composition is 20 to 31 wt.% of the total weight of the mat.  
Applicant argues that Boisvert’s teachings would result in with fibrous mats with Cobb 2 hours values higher than the value required in claim 37, since only one side of the substrate is coated.
However, as discussed above, the Boisvert binder composition is being taught into the teachings of Faynot or Leclercq, not Boisvert’s gypsum board and its structure. 
20.	Applicant points to the declaration filed 08 Jun. 2021.
However, the declaration filed 08 Jun. 2021 addressed the previous rejections of record which did not use Boisvert as a secondary reference.  Additionally as set forth above, Boisvert does disclose applying his binder to a woven or non-woven textile, which would necessarily result in impregnation of the textile.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787